                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


A.S., a minor, by his next friends AMY A.,
                                      )
mother and JEFF S., father; and A.B., a
                                      )
minor, by her next friends JULIE B., mother
                                      )
and ROSS B., father,                  )
                                      )                   NO. 3:21-cv-00600
      Plaintiffs,                     )                   JUDGE RICHARDSON
                                      )
v.                                    )
                                      )
BILL LEE, in his official capacity as )
Governor of Tennessee, et al.,        )
                                      )
      Defendants.                     )

                                             ORDER

       Pending before the Court is Plaintiffs’ Motion for a Temporary Restraining Order (Doc.

No. 2, “Motion”). The Motion is denied on the basis of laches for reasons the Court will set for in

an opinion it anticipates issuing tomorrow, August 5, 2021. The finding of the applicability of

laches does not apply to the request for a preliminary injunction that is contained within the same

motion (Doc. No. 2) as the request for a temporary restraining order. The Court notes that the

request for a preliminary injunction is a matter to which the Court will turn in a timely manner.

       IT IS SO ORDERED.


                                                     ____________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




    Case 3:21-cv-00600 Document 31 Filed 08/04/21 Page 1 of 1 PageID #: 253
